MEMORANDUM **
Ibis Zamudio-Gomez appeals from the 138-month sentence imposed following his conviction on twelve counts, all in violation of 18 U.S.C. § 2, 21 U.S.C. § 841(a)(1), and 21 U.S.C. § 846. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Zamudio-Gomez contends that the district court’s denial of a three- or four-level downward adjustment for his role in the offense was clearly erroneous. We disagree and conclude that the district court did not clearly err in declining to apply more than a two-level downward adjustment. See United States v. Davis, 36 F.3d 1424, 1436-37 (9th Cir.1994); see also U.S.S.G. § 3B1.2, cmt. n. 3-4.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.